UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. SCHEDULETO/A Tender Offer Statement under Section14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 (Amendment No. 1) PHARMANET DEVELOPMENT GROUP, INC. (Name of Subject Company (Issuer)) PDGI ACQUISITION CORP. (Offeror) JLL PHARMANET HOLDINGS, LLC (Parent of Offeror) JLL PARTNERS FUND V, L.P. JLL PARTNERS FUND VI, L.P. (Name of Filing Persons) Common Stock, par value $0.001 per share (Title of Class of Securities) 717148100 (CUSIP Number of Class of Securities) PDGI Acquisition Corp. c/o JLL Partners, Inc. 450 Lexington Avenue, 31st Floor New York, NY 10017 Attention:Peter M.
